oOo co YN DBD tA B we NM

we NM HH KN NN KR = ee Se Se Se Se SK eS BS
ot A A FF BW NM KH Oo oO wm HW ON Ot PO OUD KH OD

 

Case 2:17-cr-00190-JCM-GWF Document 41 Filed 11/20/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT NOV 20 7020
DISTRICT OF NEVADA

 

x he ay DISTRICT OF NEVADA

 

—— FILED wn — RECEIVE!
—— ENTERED —— SERVED
COUNSEL/PARTIES OF RECO

tee
CLERK US DISTRICT COURT
DEPU

 

i

 

UNITED STATES OF AMERICA, Case No. 2:17-cr-00190-JCM-GWF

Plaintiff,

WAIVER OF RIGHT TO APPEAR IN
v. PERSON AT CRIMINAL PROCEEDING

JOSUE GARCIA-RODRIGUEZ,

Defendant,

 

I understand that ] have a right to appear in person in court at the Revocation of
Supervised Release proceeding in this case scheduled for November 20, 2020. I have been
advised of the nature of this proceeding and my right to appear in person at this proceeding. |
have been informed that I may appear by video teleconference, or telephone conference if video
conference is not reasonably available, in light of the spread of the COVID-19 virus in the
District of Nevada and in order to protect my health and safety, as well as those of the attorneys,
the court and court staff.

Understanding my right to appear in person at this proceeding, I knowingly and
voluntarily waive my right to appear at this proceeding in person, and | consent to appear by
video teleconference or by telephone conference where the video teleconference is not
reasonably available. I consulted with my attorney prior to deciding to waive my right to appear
in person at this proceeding.

Asha Brooke Whdtlington

on behalf of Josue Garcia-Rodriguez 11/9/20

 

Defendant’s Signature (date)

Muska Prockar Udhittington 44 )9:90

Signature of Defendant’s Attorney (date)

 

Nisha Brooks-Whittington Vans c Ala ae (Ads

Printed Name of Defendant’s Attorney Judge’s Printed Name and Title

 

 

 
